2019 UT App 49


               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                          Appellant,
                               v.
                    SERGIO BRISENO MEDINA,
                           Appellee.

                      Amended Opinion 1
                       No. 20170328-CA
                      Filed March 28, 2019

           Third District Court, Salt Lake Department
              The Honorable Randall N. Skanchy
                          No. 161903223

           Sean D. Reyes and Jeffrey S. Gray, Attorneys
                          for Appellant
       Sarah J. Carlquist, Scott A. Wilson, and Jesse M. Nix,
                      Attorneys for Appellee

  JUDGE DAVID N. MORTENSEN authored this Opinion, in which
          JUDGES GREGORY K. ORME and MICHELE M.
              CHRISTIANSEN FORSTER concurred.

MORTENSEN, Judge:

¶1     Because this case comes to us on interlocutory appeal, the
following facts and allegations remain undetermined. “On
interlocutory review, we recount the facts as alleged and in a
light most favorable to the ruling below.” State v. Stewart, 2018


1. This Amended Opinion replaces the Opinion in Case No.
20170328-CA issued January 17, 2019. After our original opinion
issued, Defendant filed a petition for rehearing. We grant the
petition. Paragraph 1 is new; paragraphs 3 through 8 and
paragraph 12 of the original opinion have been deleted.
                         State v. Medina


UT 24, ¶ 2 n.1 (cleaned up). A woman (Victim) was found fatally
stabbed on the side of a road. The ensuing investigation led
police to Sergio Briseno Medina. During an interview, detectives
(Detectives) read Medina his Miranda rights. 2 Medina invoked
his right to counsel, but immediately after invoking, Medina
initiated a substantive conversation with the Detectives
regarding the investigation, the circumstances surrounding the
murder, and the pending charges against him. After the
Detectives told Medina that they had “questions for [him] about
[the murder],” Medina stated, “I’m gonna answer questions,”
and he demanded to know “what’s going on” and “[w]hy is it
me . . . being targeted for something that I wasn’t even nearby.”
During the resulting conversation, Medina made several
incriminating statements. Three days later, the Detectives, after
confirming that Medina understood he could have an attorney
present, interviewed him a second time. The State charged
Medina with murder and obstructing justice. Medina moved to
suppress his statements made during the interviews, arguing
that his Miranda rights were violated by the Detectives’
questioning without counsel present. The district court granted
Medina’s motion, and the State appeals.

¶2    We reverse.


                        BACKGROUND

                          The Interviews

¶3     Medina was in Denver, Colorado when law enforcement
located him. A search of Medina’s and Victim’s cell phone
records had established that Medina was in the vicinity of
Victim’s body and her jeep around the time of the murder; a


2. Miranda rights include the right to remain silent and the right
to have an attorney present during custodial interrogation. See
Miranda v. Arizona, 384 U.S. 436, 440 (1966); see also infra ¶ 11.



20170328-CA                     2               2019 UT App 49
                           State v. Medina


search of the jeep uncovered Medina’s fingerprints on the
outside of the jeep and Victim’s blood on the interior. Medina
was arrested and brought into a Denver police station for
questioning.

¶4    Prior to any questioning, the Detectives read Medina his
Miranda rights, whereupon Medina invoked his right to counsel.
The conversation ensued as follows:

      The Detectives: Okay well just so you’re aware we
      just wanna make sure that you are aware of your
      rights okay you still have those (inaudible) and
      you wanna find out and you wanna have a
      discussion with us and we wanna make sure you
      know your rights okay?

      Medina: Ya.

      D: So you do know you have the right to remain
      silent. Anything you say can and will be used
      against you in a court of law. You have the right to
      have an attorney present with you while you’re
      being questioned. If you can’t afford to hire one,
      one will be appointed to represent you before any
      questioning if you wish. Okay?

      M: Can I have an attorney present then?

      D: So . . . and if you . . . so you’re saying you don’t
      wanna talk to us without your attorney present?

      M: Well ya the thing is I don’t know what’s going
      on. I wanna know what’s going on.

      D: Okay.

      M: Why is it that my sister[’]s door gets kicked
      in . . . I’ve got an officer asking if I got my hands . . .



20170328-CA                       3                  2019 UT App 49
                        State v. Medina


     if I have an injury on my hands and they’re
     checking my hands and I was like no what’s goin
     on . . . Does he have . . . What injury are you talking
     about . . . What’s going on. You know what I
     mean? I’m only here tryin (inaudible) cause I
     wanna lay off the meth cause I was consumin
     (inaudible) all this goin on and I was like what’s
     goin on. My sister’s mad at me right and doesn’t
     want to talk to me because the same situation.

     D: Is it what happened with her . . .

     M: Ya I mean come on wouldn’t you be mad?

     D: Sure. I’d be frustrated absolutely and that’s . . .
     We can have a discussion about that absolutely.

     M: And that’s why I’m like okay what’s goin on. I
     got people callin me hey there’s a homicide or
     something . . . What are you guys talkin about, you
     know what I mean?

     D: Sure.

     M: And that’s what I wanna know what’s going on
     it’s like . . . I’m trippin out because that stuff you
     don’t play around with.

     D: Right.

     M: You don’t joke around with. That’s not a joke so
     all I wanna ask you is what’s going on here please.
     I’m gonna answer questions, but at the same time I
     don’t want to get bullshit all mixed up you know
     what I mean?

     D: And we’re here to talk about that. We’re here to
     . . . we wanna discuss that with you.



20170328-CA                    4                 2019 UT App 49
                        State v. Medina


      M: Okay.

      D: But you know we do have questions for you
      about it. You know we’re trying to see . . . Your
      name was brought up that’s how we’re here you
      know? People brought your name up and so here
      we are and we wanna be able to talk to you about
      it, but it’s up to you I mean . . .

      M: Okay (inaudible) what’s going on man please?
      What’s goin on I actually want to know . . . That’s
      what . . . That’s what I’m asking what’s goin on.
      Why is it me that I’m being targeted for something
      that I wasn’t even nearby. It’s like what the fuck.

      D: Okay.

¶5     Medina went on to explain that he was confused by the
circumstances of his arrest. Medina then agreed to answer the
Detectives’ questions and admitted that Victim was a “friend,”
that they sold drugs together, and that they had gotten into an
argument on the day of the murder. He continued to deny
involvement in Victim’s murder. The Detectives also questioned
Medina about his text messages to his fiancée and to another
individual.

¶6    Three days later, the Detectives interviewed Medina for a
second time. The second conversation went as follows:

      The Detectives: So you asked me to do a couple
      things when we last talked. I did that okay so I got
      some . . . some good news as far as that goes okay,
      but just as we get talkin I just want to make sure
      you still are aware of your rights okay? Do you
      understand your rights too?

      Medina: Yes.




20170328-CA                    5               2019 UT App 49
                          State v. Medina


       D: That you do have the right to an attorney and
       you don’t have to talk. You can have on[e] present
       with you and all that right? So you still understand
       those?

       M: Yes.

       D: You’re still okay to talk to me then?

       M: Ya.

¶7     Thus, the Detectives confirmed Medina’s understanding
that he could have an attorney present or continue to speak with
the Detectives without an attorney present. Medina then claimed
that he spoke with Victim on the phone while he was at or near a
specific Maverick gas station and that during the call, “[Victim]
was talking and laughing with somebody in the background.”
But surveillance footage obtained by police from the Maverik
store refuted Medina’s story—he was nowhere to be seen at or
near the store during the time Medina claimed to be there. The
State subsequently charged Medina with murder and
obstructing justice.

                      The Motion to Suppress

¶8      After the State filed charges against him, Medina moved
to suppress the statements made to the Detectives during his
interrogation, arguing that they persisted in questioning him
after he had invoked his Miranda right to an attorney. The
district court granted the motion, finding that Medina had
invoked his right to counsel, and that even though he had
“initiated . . . further conversation, as he continued to talk after
his request for counsel,” he did not knowingly and intelligently
waive his right to counsel. The court further ruled that because
Medina did not waive his Miranda rights in the first
interrogation, his statements in the second interview were also
inadmissible. But the court qualified the ruling, stating that had
Miranda procedure been properly followed in the first interview,



20170328-CA                     6                 2019 UT App 49
                         State v. Medina


“the second recitation of Miranda preceding the [second]
interview would have been adequate.” The State then
successfully petitioned for leave to take an interlocutory appeal
from the district court’s order granting Medina’s motion to
suppress his statements to police.


             ISSUE AND STANDARD OF REVIEW

¶9      We address only one issue in this case: whether the
district court correctly granted Medina’s motion to suppress.
Rulings regarding the validity of a Miranda waiver are reviewed
for correctness, while granting “some degree of discretion to the
trial court because of the wide variety of factual settings
possible.” State v. Bybee, 2000 UT 43, ¶ 16, 1 P.3d 1087 (cleaned
up). “When a district court bases its ultimate conclusions
concerning the waiver of a defendant’s Miranda rights, upon
essentially undisputed facts, in particular the transcript of an
officer’s colloquy with the defendant, its conclusions present
questions of law which we review under a correction of error
standard.” State v. Gardner, 2018 UT App 126, ¶ 11, 428 P.3d 58
(cleaned up).


                           ANALYSIS

                      I. The First Interview

¶10 The State argues on appeal that Medina “validly waived
his Miranda rights by his conduct and words after initiating
further discussion with police.” We agree.

¶11 The Fifth Amendment of the United States Constitution
states that no person “shall be compelled in any criminal case to
be a witness against himself.” U.S. Const. amend. V. In Miranda
v. Arizona, 384 U.S. 436 (1966), the United States Supreme Court
held that law enforcement officers must “protect this privilege
by informing an accused person of his or her constitutional



20170328-CA                    7                2019 UT App 49
                          State v. Medina


rights before engaging in custodial interrogation.” State v.
Dahlquist, 931 P.2d 862, 866 (Utah Ct. App. 1997) (citing Miranda,
384 U.S. at 444). Those rights include the right to remain silent
and the right to have an attorney present. Miranda, 384 U.S. at
444.

¶12 After an accused’s Miranda rights are read, they “must
unambiguously request counsel” in such a way that the “desire
to have counsel present” is sufficiently clear. Davis v. United
States, 512 U.S. 452, 459 (1994). “Interrogation must cease if the
accused invokes his or her right to consult with an attorney, and,
with limited exceptions, the prosecution may not use any
statements made by the accused taken in violation of Miranda’s
protections.” Dahlquist, 931 P.2d at 866. Both Medina and the
State agree, and the district court ruled, that Medina
unambiguously invoked his right to counsel initially.

¶13 But if, after invoking the right to counsel, the accused
himself “’initiates further communication, exchanges, or
conversations with the police,’ then he has effectively waived his
right to counsel and the interrogation may continue.” State v.
Gardner, 2018 UT App 126, ¶ 15, 428 P.3d 58 (quoting Edwards v.
Arizona, 451 U.S. 477, 485 (1981)). An accused’s statements made
“after he has invoked his right to counsel and before counsel is
made available to him are admissible if three conditions are
satisfied.” State v. Moore, 697 P.2d 233, 236 (Utah 1985); see also
Edwards, 451 U.S. at 481–82; State v. Newton, 682 P.2d 295, 296
(Utah 1984).

¶14 “First, it must be the accused, not the law enforcement
officers, who initiates the conversations in which the
incriminating statements are made. Second, the prosecution
must show . . . a knowing and intelligent waiver of the right to
counsel. Third, the accused’s statements must be shown by a
preponderance of the evidence to have been voluntarily made.”
Moore, 697 P.2d at 236. We address each condition in turn.




20170328-CA                     8                2019 UT App 49
                          State v. Medina


A.    Initiated Conversation

¶15 The State argues that “immediately after invoking his
right to counsel, [Medina] initiated further conversation with
[the Detectives] about the investigation.” Medina counters with
the argument that “it is not enough for the defendant to initiate a
routine conversation about ‘something unrelated to the crime
charged,’ to relinquish his previously invoked right to counsel.”
To bolster his argument, Medina cites State v. Dahlquist, 931 P.2d
862 (Utah Ct. App. 1997), arguing that “Medina did not initiate a
conversation with police that related either directly or indirectly
to the investigation.” While we agree that initiating a routine
conversation about something unrelated to the crime charged is
not enough to relinquish an accused’s right to counsel, State v.
Moore, 697 P.2d 233, 236 (Utah 1985), we are persuaded by the
State’s argument that Medina’s conversation was more than just
routine or unrelated to the crimes charged.

¶16 In Dahlquist, this court reversed a district court’s denial of
a motion to suppress where the police continued to question a
defendant after the defendant had invoked counsel, but had
subsequently asked, “What am I being questioned about?” 931
P.2d at 864. The court explained, “In order for a defendant to
initiate a conversation with authorities that will be held to
constitute a willingness to talk about the charges without
counsel, he or she must indicate a desire to open up a more
generalized discussion relating directly or indirectly to the
investigation.” Id. at 866 (cleaned up). And the court went on to
state that,

      [D]efendant initiated no such open-ended
      conversation. After invoking his right to counsel,
      he merely asked what he was being questioned
      about. That question was succinctly answered and
      his invocation of the right to counsel was
      simultaneously acknowledged. There the matter
      should have been left until Dahlquist had counsel



20170328-CA                     9                2019 UT App 49
                          State v. Medina


       present or definitively waived his right to counsel,
       either expressly or by initiating a discussion
       relative to the substance of the investigation. . . .
       Instead of heeding his own recognition that he
       could not ask Dahlquist any questions, [the
       detective] continued the conversation by
       “advising” Dahlquist, without request, of specific
       “facts” related to the investigation.

Id.

¶17 On those facts, the court held that the detective’s “tactic”
was “reasonably likely to elicit an incriminating response from
Dahlquist” and that “[b]y continuing the custodial dialogue after
acknowledging that Dahlquist had invoked his right to consult
an attorney, albeit in the form of a statement rather than a
question, [the detective] violated Dahlquist’s Miranda rights.” Id.
at 867.

¶18 Here, Medina’s statements to the Detectives go beyond
the scope of those made in Dahlquist. They are more akin to the
statements made in State v. Gardner, 2018 UT App 126, 428 P.3d
58. In that case, two officers informed a defendant of his Miranda
rights and the defendant invoked those rights. Id. ¶ 16. But
before the officers could leave the interrogation room, the
defendant went on to “explain that [the victim] and her mother
had been threatening him for years about reporting
inappropriate conduct between himself and [the victim],” and
“told a long story about some problems with [the victim’s]
mother.” Id. One of the officers eventually interrupted the
defendant and “asked again if he should try to reach [the
defendant’s] attorney, to which [the defendant] again responded
in the affirmative.” Id. But after the first officer left the room to
call the defendant’s attorney, the defendant continued to speak
to a second officer—unsolicited—about domestic issues with
[the victim’s] mother. Id.




20170328-CA                     10                 2019 UT App 49
                          State v. Medina


¶19 There, this court held that “[o]nce [the defendant] told the
officers that [the victim] and her mother had been threatening to
report him for engaging in inappropriate conduct with [the
victim], without being asked a question by the officers,” he had
effectively waived his right to counsel because he “initiated
further communication, exchanges, or conversations with the
officers specifically related to the crime for which he was being
interrogated.” See id. ¶ 17 (cleaned up).

¶20 Here, Medina invoked his right to counsel, but then,
without prodding from the Detectives, immediately went on to
state,

      Well ya the thing is I don’t know what’s going on. I
      wanna know what’s going on. . . . Why is it that my
      sister[’]s door gets kicked in . . . I’ve got an officer
      asking if I got my hands . . . if I have an injury on
      my hands and they’re checking my hands and I
      was like no what’s goin on . . . Does he have . . .
      What injury are you talking about . . . What’s going
      on. You know what I mean? I’m only here tryin
      (inaudible) cause I wanna lay off the meth cause I
      was consumin (inaudible) all this goin on and I
      was like what’s goin on. My sister’s mad at me
      right and doesn’t want to talk to me because the
      same situation.

These types of statements are not simply “routine,” nor
“unrelated to the crime charged,” as Medina suggests. Rather,
upon invoking his right to counsel, Medina immediately asked
what was going on, and the context of his continuing questions
makes clear that he was not asking what process he would be
subject to, but was instead asking about the investigation of the
case and his actions as he spontaneously launched into an
extensive and elaborate explanation for the circumstances and
his whereabouts on the night of the murder.




20170328-CA                     11                 2019 UT App 49
                          State v. Medina


¶21 Thus, Medina’s statements are far different from those in
Dahlquist, in which the defendant simply asked, “What am I
being questioned about?” Dahlquist, 931 P.2d at 866. They are
much more similar to the statements made in Gardner, in which
the defendant not only asked what was going on, but went on
to—without invitation or provocation—explain himself and
divulge further details regarding the crime charged. See Gardner,
2018 UT App 126, ¶ 16. Medina gave the Detectives no chance to
leave the room, let alone contact his attorney, before initiating
further conversation and insisting that he receive answers from
the Detectives. Unsolicited, Medina asked what was going on;
why the police had kicked in his sister’s door; questioned why
the police wanted to check his hands; and offered an explanation
for his trip to Denver. Accordingly, we conclude that Medina
initiated further communication with the Detectives and that the
district court incorrectly ruled that the statements did not
involve the underlying crime.

B.     Knowing and Intelligent Waiver

¶22 Because we have determined that Medina initiated
further contact with the Detectives, and thereby waived his right
to have counsel present during the interrogation, we must next
turn to the question of whether he waived this right knowingly
and intelligently. See State v. Moore, 697 P.2d 233, 236 (Utah 1985)
(holding that after showing that the accused initiated contact
with law enforcement, “the prosecution must show, on the
motion to suppress, a knowing and intelligent waiver of the
right to counsel”); see also Martinez v. Cate, 903 F.3d 982, 992–93
(9th Cir. 2018) (holding that “[i]f the accused invoked his right to
counsel, courts may admit his responses to further questioning
only on finding that he (a) initiated further discussions with the
police, and (b) knowingly and intelligently waived the right he
had invoked” (cleaned up)); Bush v. Warden, 573 F.App’x 503,
510–11 (6th Cir. 2014) (stating that “even if the accused reinitiates
conversation with police after invoking his or her right to
counsel, the burden remains on the prosecution to demonstrate



20170328-CA                     12                 2019 UT App 49
                           State v. Medina


that the reinitiation events constituted a knowing and intelligent
waiver under a totality of circumstances”).

¶23 “The determination of whether a waiver of the right to
counsel was made knowingly and intelligently depends upon
the particular facts and circumstances surrounding the case,
including the background, experience, and conduct of the
accused.” Moore, 697 P.2d at 236 (cleaned up); see also Oregon v.
Bradshaw, 462 U.S. 1039, 1046 (1983) (stating that whether a
waiver is knowing and intelligent is based upon “the totality of
the circumstances”); Bone v. Polk, 441 F.App’x 193, 196 (4th Cir.
2011) (explaining that when “evaluating the totality of the
circumstances for the purposes of determining the validity of a
Miranda waiver, we consider factors such as a defendant’s
intelligence and education, his age and familiarity with the
criminal justice system, the proximity of the waiver to the giving
of the Miranda warnings, and whether he reopened the dialogue
with the authorities” (cleaned up)); State v. Barrett, 2006 UT App
417, ¶ 11, 147 P.3d 491 (explaining that “determin[ing] whether
[a d]efendant knowingly and intelligently waived his Miranda
rights” is done by “examining the particular facts and
circumstances surrounding the case”).

¶24 A knowing and intelligent waiver of the right to counsel
exists when a defendant expresses a desire to “tell . . . what
really happened,” and then proceeds to make incriminating
statements about what happened without further prodding by
the investigating officers, 3 see State v. Hilfiker, 868 P.2d 826, 831
(Utah Ct. App. 1994) (cleaned up); see also Smith v. Duckworth,
824 F.3d 1233, 1247 (10th Cir. 2016) (explaining that to be
considered knowing and intelligent, “the waiver must have been



3. The waiver need not be express. It may be inferred from a
defendant indicating that he understands his rights and the
defendant’s subsequent course of conduct. See State v. Barrett,
2006 UT App 417, ¶ 11, 147 P.3d 491.



20170328-CA                      13                2019 UT App 49
                            State v. Medina


made with a full awareness of both the nature of the right being
abandoned and the consequences of the decision to abandon it”).

¶25 The State argues that the district court incorrectly
concluded that Medina’s waiver was not knowingly made. We
agree. The district court based its decision, in part, on the fact
that the Detectives “had asked questions intended to elicit
additional information” and, in part, on the fact that the
Detectives did not “seek a clarification of [his] invocation of [the]
right to counsel” after Medina initiated further discussion about
the investigation.

¶26 To the district court’s first point, we conclude that the
court incorrectly determined that the Detectives improperly
asked questions intended to elicit additional information from
Medina. The exchange between Medina and the Detectives
proceeded as follows:

       Medina: Can I have an attorney present then?

       The Detectives: So . . . and if you . . . so you’re
       saying you don’t wanna talk to us without your
       attorney present?

       M: Well ya the thing is I don’t know what’s going
       on. I wanna know what’s going on.

       D: Okay.

       M: Why is it that my sister[’]s door gets kicked in
       . . . I’ve got an officer asking if I got my hands . . . if
       I have an injury on my hands and they’re checking
       my hands and I was like no what’s goin on . . .
       Does he have . . . What injury are you talking about
       . . . What’s going on. You know what I mean? I’m
       only here tryin (inaudible) cause I wanna lay off
       the meth cause I was consumin (inaudible) all this
       goin on and I was like what’s goin on. My sister’s



20170328-CA                       14                  2019 UT App 49
                          State v. Medina


       mad at me right and doesn’t want to talk to me
       because the same situation.

¶27 Here, Medina implored the Detectives to discuss the
murder investigation with him, continually asking them
questions pertaining to the investigation and giving explanations
for the circumstances. The district court even conceded that “the
Detectives did not do much prodding.” While the Detectives did
go on to ask questions such as, “Is that what happened with
her,” and make statements such as, “We can have a discussion,”
those statements were made after Medina’s completely
unsolicited statements regarding his sister, his hands, the police,
his drug usage, and his demand to know more about the
investigation against him. Medina’s desire to “tell . . . what really
happened,” followed by making incriminating statements about
what happened without further prodding by the investigating
officers, constitutes a knowing and intelligent waiver. See
Hilfiker, 868 P.2d at 831 (cleaned up). There is no indication from
the record that Medina’s waiver was made without “a full
awareness of both the nature of the right being abandoned and
the consequences of the decision to abandon it.” See Duckworth,
824 F.3d at 1247.

¶28 To the district court’s second point—that the Detectives
did not “seek a clarification of [his] invocation of [the] right to
counsel” after Medina initiated further discussion about the
investigation—we conclude that such a clarification was not
required. The Utah Supreme Court has held that if “a defendant
makes an ambiguous or equivocal request for an attorney,
questioning with respect to the subject matter of the
investigation must immediately stop, and any further
questioning must be limited to clarifying the request.” State v.
Wood, 868 P.2d 70, 85 (Utah 1993), overruled on other grounds by
State v. Mirquet, 914 P.2d 1144, 1147 n.2 (Utah 1996). Here, all
parties agree Medina’s request for an attorney was not
“ambiguous or equivocal.” Therefore, a clarification was not
required. The request was unambiguous but Medina,



20170328-CA                     15                 2019 UT App 49
                          State v. Medina


immediately and unprompted, proceeded to carry on a
discussion with the Detectives. “Police are not required to
rewarn suspects from time to time.” Berghuis v. Thompkins, 560
U.S. 370, 386 (2010); see also Edwards v. Arizona, 451 U.S. 477, 485
(1981) (“[N]othing in the Fifth and Fourteenth Amendments
would prohibit the police from merely listening to [a
defendant’s] voluntary, volunteered statements and using them
against [the defendant] at the trial.”). Accordingly, the district
court incorrectly ruled that Medina’s statement was not made
knowingly and intelligently.

C.     Voluntary Statement

¶29 Finally, the State argues that Medina’s statements were
made voluntarily. We agree. The test of whether a statement is
made voluntarily “is never mechanical, but must duly consider
both the characteristics of the accused and the details of the
interrogation. The ultimate inquiry is whether physical or
psychological force or other improper threats or promises
prompted the accused to talk when he otherwise would not have
done so.” State v. Hilfiker, 868 P.2d 826, 831 (Utah Ct. App. 1994)
(cleaned up); see also Moran v. Burbine, 475 U.S. 412, 421 (1986)
(noting that a voluntary statement is “the product of a free and
deliberate choice rather than intimidation, coercion, or
deception”). While an accused “will likely experience at least
some anxiety as a natural incident of being arrested and
incarcerated that may affect the accused’s psychological
condition,” a statement is not involuntary because “an accused
experiences some anxiety because of his arrest and
incarceration.” State v. Moore, 697 P.2d 233, 236 (Utah 1985).

¶30 Here, the district court ruled that even though there was
“no evidence of coercion,” the State had failed to present
sufficient evidence that the statements were made voluntarily.
The district court erred by requiring the State to present
additional evidence, as evidence beyond the circumstances of
the interview is not required. See id. at 237 (holding that “there
must be some physical or psychological force or manipulation


20170328-CA                     16                2019 UT App 49
                          State v. Medina


that is designed to induce the accused to talk when he would not
otherwise have done so,” and because “[n]one ha[d] been
shown,” the statement was considered voluntary); see also
Colorado v. Connelly, 479 U.S. 157, 164 (1986) (“Absent police
conduct causally related to the confession, there is simply no basis
for concluding that any state actor has deprived a criminal
defendant of due process of law.” (emphasis added)); State v.
Mabe, 864 P.2d 890, 893 (Utah 1993) (“To be involuntary, there
must be a causal relationship between the coercion and the
subsequent confession.”).

¶31 The interrogation transcript, along with videos of the
interrogation, constitute a sufficient basis on which to conclude
that the statements were made voluntarily. We can presume that
“an individual who, with a full understanding of his or her
rights, acts in a manner inconsistent with their exercise has made
a deliberate choice to relinquish the protection those rights
afford.” Berghuis v. Thompkins, 560 U.S. 370, 385 (2010).
Accordingly, because all three conditions to the admission of
Medina’s statements were satisfied, the district court should
have denied Medina’s motion to suppress, and his statements in
the first interview should have been admitted.

                     II. The Second Interview

¶32 The State argues that “[b]ecause Medina initiated a
conversation with the [D]etectives after invoking his right to
counsel and validly waived his Miranda rights” during the first
interview, the statements Medina made during the second
interview should also be admitted. We agree. Prior to the second
interview, the Detectives and Medina engaged in the following
conversation:

       The Detectives: So you asked me to do a couple
       things when we last talked. I did that okay so I got
       some . . . some good news as far as that goes okay,
       but just as we get talkin I just want to make sure




20170328-CA                     17                2019 UT App 49
                          State v. Medina


      you still are aware of your rights okay? Do you
      understand your rights too?

      Medina: Yes.

      D: That you do have the right to an attorney and
      you don’t have to talk. You can have on[e] present
      with you and all that right? So you still understand
      those?

      M: Yes.

      D: You’re still okay to talk to me then?

      M: Ya.

¶33 The district court concluded that the Detectives’ second
recitation of Medina’s Miranda rights prior to the second
interview would have been adequate if Medina had voluntarily
waived his right to counsel in the first interview. And as
discussed, supra Part I, the Miranda warning given in the first
interview was sufficient. Consequently, it carried over to the
second interview that was given only three days later. See
Maryland v. Shatzer, 559 U.S. 98, 110 (2010) (holding that officers
need not re-recite Miranda warnings unless fourteen days have
passed since the break in custody). And here the Detectives
reminded Medina of his right to counsel and confirmed that he
understood his rights and still wanted to talk to the Detectives.
Therefore, the Detectives did not violate Medina’s right to
counsel in the second interview and the district court incorrectly
granted Medina’s motion to suppress the statements made in the
second interview.


                         CONCLUSION

¶34 Medina initiated further communication with the
Detectives regarding topics that were not “routine” nor



20170328-CA                    18                2019 UT App 49
                         State v. Medina


“unrelated to the crimes charged,” effectively waiving his right
to counsel. Further, his waiver was made knowingly and
intelligently, as well as voluntarily. We therefore conclude that
the Detectives did not violate Medina’s right to counsel in the
second interview, and we reverse the district court’s grant of
Medina’s motion to suppress the statements made in both the
first and second interviews.




20170328-CA                   19                2019 UT App 49